PER CURIAM:
The judgment of the Board of Governors in this causé provides that the petitioner, J. Luther Drew, be reinstated to the practice of law upon the condition that he first satisfy the Board that restitution has been made to all former clients and that he pay the cost of these proceedings. Subsequent to the filing of such judgment in this Court, the petitioner submitted to the Board of Governors and filed in this cause evidence that he had made restitution to all former clients and had paid the costs of these proceedings and had in all respects complied with the conditions imposed by said judgment of the Board of Governors. The Board of Governors has now filed in this cause a letter certifying to this Court that this matter is now eligible for further consideration upon the merits of the petition.
Upon such further consideration, it is ordered and adjudged that, in accordance with' the recommendation of the Board of Governors of The Florida Bar, the petitioner, J. Luther Drew, be and he is hereby reinstated as a member of The Florida Bar and the Clerk is directed to restore his name to the roll of active members thereof.
It is so ordered.
ROBERTS, Acting C. J., and THOR-NAL, O’CONNELL, CALDWELL and ERVIN, JJ., concur.